Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Claim(s) 1-34 and 45 in the reply filed on 08/02/2022 is acknowledged. Claim(s) 35-39 and 40-44 are withdrawn. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 13-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sanders (US 2017/0042014) in further view of Nelson (US 5457298)
As Per Claim 1, Sanders discloses a nozzle for a liquid cooled plasma arc cutting torch, the nozzle defining a central longitudinal axis extending between a proximal region and a distal region of the nozzle with a plasma exit orifice disposed along the longitudinal axis at the distal region [abstract], the nozzle comprising: 
a hollow nozzle body [Fig. 13a, #110]; 
a nozzle jacket [Fig. 13a, #111] disposed about an external surface of the nozzle body [Fig. 13a, #110], the jacket [Fig. 13a, #111] defining (i) a length along the central longitudinal axis [Fig. 13a, #Axis A] and (ii) a diameter of a distal tip of the jacket [refer to annotated Fig. 13a, #A below] at the distal region of the nozzle [Fig. 13a, #110], 

    PNG
    media_image1.png
    1178
    807
    media_image1.png
    Greyscale

a coolant inlet [Fig. 13a, #966] and a coolant outlet [Fig. 13a, #965] defined between the nozzle body [Fig. 13a, #110] and nozzle jacket [Fig. 13a, #111] at the proximal region of the nozzle [Fig. 13a, #110; Par. 171; “…The nozzle opening 966 allows the coolant flow 950 from the first coolant channel 962 to enter the nozzle coolant flow chamber 965 between an exterior surface of the nozzle 110 and an interior surface of the nozzle jacket 111.…”], the coolant inlet  [Fig. 13a, #966] configured to receive a liquid coolant flow from a torch body [Fig. 13a, #102] of the plasma arc cutting torch to cool the nozzle [Fig. 13a, #110; Par. 171; “…The nozzle opening 966 allows the coolant flow 950 from the first coolant channel 962 to enter the nozzle coolant flow chamber 965 between an exterior surface of the nozzle 110 and an interior surface of the nozzle jacket 111.…”] and the coolant outlet  [Fig. 13a, #965] configured to return the coolant flow to the torch body [Par. 173; “…The coolant flow 950 can enter the nozzle coolant flow chamber 965 via the nozzle opening 966, flow proximally through the flow chamber 965, return distally on a different side of the chamber 965, and exit the chamber 965 via the second opening 967…”]; and
 a plurality of coolant channels [Fig. 13a #962 and #968] cooperatively defined between the nozzle body [Fig. 13a, #110] and the nozzle jacket [Fig.13a, #111; Par. 173; “…he nozzle opening 966 is configured to be aligned with the first coolant channel 962 of the cartridge frame 112 such that the coolant flow 950 can be introduced into the nozzle coolant flow chamber 965 from the first coolant channel 962 via the nozzle opening 966. The nozzle opening 966 can be in fluid communication with the second nozzle opening 967 on the nozzle jacket 111, where the two coolant openings 966, 967 are radially offset from each other (i.e., on different sides of the nozzle 110). The coolant flow 950 can enter the nozzle coolant flow chamber 965 via the nozzle opening 966, flow proximally through the flow chamber 965, return distally on a different side of the chamber 965, and exit the chamber 965 via the second opening 967. In some embodiments, the second opening 967 is aligned with and connected to the second coolant channel 968 disposed in the cartridge frame 112 (shown in FIGS. 13a and b)…”], the plurality of coolant channels [Fig. 13a, #962 and #968] extending axially between the proximal region and the distal region of the nozzle [Fig. 13a, #110].
Sanders does not disclose wherein the length is greater than about 1.5 inches and a ratio of the length to the diameter is greater than about 1.4.
Nelson, much like Sanders, pertains to a hollow plasma device. [abstract] 
Nelson discloses wherein the length of the nozzle jacket is greater than about 1.5 inches [Col. 4, Lines 39-45; “…On one flanged end of an austenitic stainless steel tubular housing [of about 2.0 inches (50.8 mm) diameter and 6.0 inches (152.4 mm) length] with a water-cooling jacket is mounted a flanged vacuum-wall feedthrough…” As stated in MPEP 2144.05, “…in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)…” That is, in this instance, the length of 6.0 inches reads on the open ended range of the length being greater than 1.5 inches.] and a ratio of the length to the diameter is greater than about 1.4. [Col. 4, Lines 39-45; “…On one flanged end of an austenitic stainless steel tubular housing [of about 2.0 inches (50.8 mm) diameter and 6.0 inches (152.4 mm) length] with a water-cooling jacket is mounted a flanged vacuum-wall feedthrough…” the reference discloses that the length is 6.0 inches, and the diameter is 2.0 inches, leading to a ratio of about 3, greater than the open ended range of 1.4.As stated in MPEP 2144.05, “…in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)…” That is, in this instance, the ratio of about 3 reads on the open ended range of the ratio being greater than 1.5]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the nozzle jacket as taught by Sanders in view of the jacket as taught by Nelson to further include wherein the length of the nozzle jacket is greater than about 1.5 inches and a ratio of the length to the diameter is greater than about 1.4 to ensure the dimensions of the jacket are sufficient to accommodate for the nozzle.
As Per Claim 2, Sanders discloses wherein the coolant inlet [Fig. 13a, #966] and the coolant outlet [Fig. 13a, #965] are (i) substantially axially aligned along the longitudinal axis [Fig. 13a, #Axis A] and (ii) circumferentially offset relative to each other [Fig. 13a, #962a & #982a].
As Per Claim 10, Sanders discloses wherein the jacket [Fig. 13a, #111] includes a distal conical section [refer to annotated Fig. 13a, #A below] that axially extends about 50% of the length of the jacket [Fig. 13a, #111], the distal conical section [refer to annotated Fig. 13a, #A below] having (i) a proximal end [refer to annotated Fig. 13a, #B below] axially located at about a midpoint [refer to annotated Fig. 13a, #C below] of the jacket length [Fig. 13a, #111] and (ii) a distal end tapered radially inward [refer to annotated Fig. 13a, #D below] at the distal tip of the jacket [Fig. 13a, #111].

    PNG
    media_image2.png
    1736
    1795
    media_image2.png
    Greyscale


As Per Claim 11, Sanders discloses wherein the distal conical section [Fig. 17, #A below] comprises two angled sections, a first angled section [Fig. 17, #I below] radially extending from the midpoint [Fig. 17, #C below] of the jacket length [Fig. 17, #111] toward the distal end of the nozzle [Fig. 17, #110], and a second angled section [Fig. 17, #II below]  extending from the first angled section [Fig. 17, #I below]  to the distal tip of the jacket [Fig. 17, #111], wherein the first angled section [Fig. 17, #I below] defines a first angle [Fig. 13a, #I below]  relative to the longitudinal axis [Fig. 17, #Axis A] and the second angled section [Fig. 17, #II below]  defines a second angle [Fig. 17, #II below] relative to the longitudinal axis [Fig. 17, #Axis A], the second angle  [Fig. 17, #II below]  being larger than the first angle  [Fig. 17, #I below]  such that the second angled section  [Fig. 17, #II below]  is more tapered than the first angled section  [Fig. 17, #II below] .

    PNG
    media_image2.png
    1736
    1795
    media_image2.png
    Greyscale


As Per Claim 12, Sanders does not explicitly discloses wherein the first angle is about 14 degrees and the second angle is about 23.5 degrees.
However, as decided by the courts, “…Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)…” [MPEP 2144.05(II)(A)] 
That is, in this instance, determining the first angle to be 14 degrees and the second angle to be 23.5 degrees would have been a result of routine optimization to ensure that the nozzle jacket can accommodate for the nozzle as the range is not stated to be critical.  
Therefore, it would have been obvious to one with ordinary skill in the art to modify the jacket length as taught by Sanders to include wherein the first angle is about 14 degrees and the second angle is about 23.5 degrees to ensure the jacket length can accommodate for the nozzle, as the result would have been due to routine optimization. 
As Per Claim 13, Sanders discloses further comprising a shield [Fig. 17, #114] disposed about an external surface of the nozzle jacket [Fig. 17, #111], the shield [Fig. 17, #114] comprising a distal conical section [Fig. 17, #A below] with two angled sections [Fig. 17, #A & #B below], each angled section [Fig. 17, #A & #B below] having about the same angle as the corresponding section of the nozzle jacket [Fig. 17, #I & #II below].

    PNG
    media_image3.png
    1674
    1454
    media_image3.png
    Greyscale


As Per Claim 15, Sanders discloses wherein the plurality of liquid coolant channels channels [Fig. 13a #962 and #968]  axially extend at least about 75% of the length of the nozzle jacket. [Fig. 13a, #111]
As Per Claim 16, Sanders discloses wherein each coolant channel channels [Fig. 13a #962 and #968] has a substantially rectangular cross section. channels [Fig. 13a #962 and #968]
As Per Claim 19, Sanders discloses wherein the plurality of coolant channels fluidly  channels [Fig. 13a #962 and #968]  merge into a circumferential channel [Fig. 13a, #1020] at the distal region of the nozzle [Fig. 13a, #110], the circumferential channel [Fig. 13a, #1020] configured to circumferentially circulate a coolant flow about the distal region of the nozzle. [Fig. 13a, #110; Par. 170; “…This connection also allows the coolant flow 950 to impinge on the inner surface of the distal end of the cavity 954 such that the coolant flow 950 can reverse direction and travel proximally through the main channel 1020 along an outer surface of the coolant tube 116 toward the torch head 102 (shown in FIGS. 13a and b)….”]
As Per Claim 20, Sanders discloses wherein the circumferential channel [Fig. 13a, #1020] is defined at least in part by a sealing member [Fig. 13a, #1050-1072] disposed between the nozzle body [Fig. 13a, #110] and the nozzle jacket [Fig. 13a, #111]
Sanders does not disclose the sealing member having a diameter of between about 0.15 inches and about 0.3 inches.
However, as decided by the courts, “…Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)…” [MPEP 2144.05(II)(A)] 
That is, in this instance, determining the sealing member to have a diameter of between about 0.15 inches and about 0.3 inches would have been a result of routine optimization to ensure that the nozzle jacket can accommodate for the nozzle. 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the jacket length as taught by Sanders to include the sealing member having a diameter of between about 0.15 inches and about 0.3 inches to ensure the jacket length can accommodate for the nozzle, as the result would have been due to routine optimization. 
As Per Claim 24, Sanders does not discloses wherein the diameter of the distal tip of the jacket is less than about 0.4 inches.
However, as decided by the courts, “…Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)…” [MPEP 2144.05(II)(A)] 
That is, in this instance, determining the distal tip of the jacket is less than about 0.4 inches would have been a result of routine optimization to ensure that the nozzle jacket can accommodate for the nozzle. 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the jacket length as taught by Sanders to include wherein the diameter of the distal tip of the jacket is less than about 0.4 inches to ensure the jacket length can accommodate for the nozzle, as the result would have been due to routine optimization. 
Claim(s) 3-9 are rejected under 35 U.S.C. 103 as being unpatentable over Sanders (US 2017/0042014) in view of Nelson (US 5457298) in further view of Krink (WO 20100040328)
As Per Claim 3, Sanders discloses all limitations of the invention except further comprising a plurality of windows disposed into the nozzle body, each window being circumferentially defined by a pair of adjacent dividers of the nozzle body.
Krink, much like Sanders, pertains to a nozzle for a liquid cooled plasma torch. [abstract] 
Krink discloses a plurality of windows [Fig. 3a, #10.12] disposed into the nozzle body [Fig. 3a, #4], each window  [Fig. 3a, #10.12] being circumferentially defined by a pair of adjacent dividers [Fig. 3a, #4.43] of the nozzle body [Fig. 3a, #4].
Krink discloses the benefits of the windows and dividers in that they allow for effective cooling of the nozzle and prevent thermal overload. [Par. 67] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the nozzle as taught by Sanders in view of the windows and dividers as taught by Krink to further include a plurality of windows disposed into the nozzle body, each window being circumferentially defined by a pair of adjacent dividers of the nozzle body to allow for effective cooling of the nozzle and prevent thermal overload. [Par. 67]
As Per Claim 4, Sanders discloses all limitations of the invention except wherein each divider is configured to prevent the coolant flow in one window from flowing circumferentially into an adjacent window to restrict coolant flow bypass.
Krink, much like Sanders, pertains to a nozzle for a liquid cooled plasma torch. [abstract] 
Krink discloses wherein each divider [Fig. 3a, #4.43] is configured to prevent the coolant flow in one window [Fig. 3a, #10.12] from flowing circumferentially into an adjacent window [Fig. 3a, #10.11] to restrict coolant flow bypass. [Par. 71; “…At the same time a secondary connection between the areas 10.11 and 10.12 is prevented by the section 4.43 of the projecting region 4.33….”] 
Krink discloses the benefits of the windows and dividers in that they allow for effective cooling of the nozzle and prevent thermal overload. [Par. 67] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the nozzle as taught by Sanders in view of the windows and dividers as taught by Krink to further include each divider is configured to prevent the coolant flow in one window from flowing circumferentially into an adjacent window to restrict coolant flow bypass to allow for effective cooling of the nozzle and prevent thermal overload. [Par. 67]
As Per Claim 5, Sanders discloses all limitations of the invention except wherein each coolant channel is disposed in the nozzle body within a corresponding window such that the coolant channel is located between a pair of the dividers associated with the corresponding window.
Krink, much like Sanders, pertains to a nozzle for a liquid cooled plasma torch. [abstract] 
Krink discloses wherein each coolant channel is disposed in the nozzle body [Fig. 3a, #4] within a corresponding window [Fig. 3a, #10.11 & #10.12]  such that the coolant channel is located between a pair of the dividers  [Fig. 3a, #4.43] associated with the corresponding window [Fig. 3a, #10.11 & #10.12; Page. 70; “…The cooling liquid then flows through a groove 5.1 of the nozzle holder 5 into the two areas 10.11 and 10.12 formed by the cooling liquid supply grooves 4.20 and 4.21 of the nozzle 4 and the nozzle cap 2 to the region 10.20 of the cooling liquid chamber 10 surrounding the nozzle bore 4.10, and flows around the nozzle 4….”].
Krink discloses the benefits of the windows and dividers in that they allow for effective cooling of the nozzle and prevent thermal overload. [Par. 67] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the nozzle as taught by Sanders in view of the windows and dividers as taught by Krink to further include wherein each coolant channel is disposed in the nozzle body within a corresponding window such that the coolant channel is located between a pair of the dividers associated with the corresponding window to allow for effective cooling of the nozzle and prevent thermal overload. [Par. 67]
As Per Claim 6, Sanders discloses all limitations of the invention except wherein the coolant inlet is in fluid communication with at least one of the plurality of windows, such that the coolant flow received from the coolant inlet is adapted to flow through the at least one coolant channel associated with the corresponding window.
Krink, much like Sanders, pertains to a nozzle for a liquid cooled plasma torch. [abstract] 
Krink discloses wherein the coolant inlet [Fig. 1a, #4.20] is in fluid communication with at least one of the plurality of windows [Fig. 3a, #10.11 & #10.12], such that the coolant flow received from the coolant inlet [Fig. 3 ,#10] is adapted to flow through the at least one coolant channel associated with the corresponding window [Fig. 3a, #10.11 & #10.12; Fig. 3a, #10.11 & #10.12; Par. 70; “…The cooling liquid then flows through a groove 5.1 of the nozzle holder 5 into the two areas 10.11 and 10.12 formed by the cooling liquid supply grooves 4.20 and 4.21 of the nozzle 4 and the nozzle cap 2 to the region 10.20 of the cooling liquid chamber 10 surrounding the nozzle bore 4.10, and flows around the nozzle 4….”].
Krink discloses the benefits of the windows and dividers in that they allow for effective cooling of the nozzle and prevent thermal overload. [Par. 67] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the nozzle as taught by Sanders in view of the windows and dividers as taught by Krink to further include wherein the coolant inlet is in fluid communication with at least one of the plurality of windows, such that the coolant flow received from the coolant inlet is adapted to flow through the at least one coolant channel associated with the corresponding window to allow for effective cooling of the nozzle and prevent thermal overload. [Par. 67]
As Per Claim 7, Sanders discloses all limitations of the invention except wherein the coolant outlet is in fluid communication with at least one of the windows, such that the coolant flow returned to the coolant outlet is adapted to flow through the at least one coolant channel associated with the corresponding window.
Krink, much like Sanders, pertains to a nozzle for a liquid cooled plasma torch. [abstract] 
Krink discloses wherein the coolant outlet [Fig. 1a, #4.22; the examiner is interpreting the coolant return groove as being an outlet] is in fluid communication with at least one of the windows [Fig. 3a, #10.11 & #10.12], such that the coolant flow returned to the coolant outlet is adapted to flow through the at least one coolant channel associated with the corresponding window [Fig. 3a, #10.11 & #10.12; Page 9, Lines 23-27; “…the nozzle bore 4.10 surrounding area 10.20 of the cooling liquid space 10 and flows around the nozzle 4 there , Thereafter, the cooling liquid flows back through the space 10.15 formed by the cooling liquid return hatch 4.22 of the nozzle 4 and the nozzle cap 2 to the coolant return WR…”].
Krink discloses the benefits of the windows in that they allow for effective cooling of the nozzle and prevent thermal overload. [Par. 67] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the nozzle as taught by Sanders in view of the windows and dividers as taught by Krink to further include wherein the coolant outlet is in fluid communication with at least one of the windows, such that the coolant flow returned to the coolant outlet is adapted to flow through the at least one coolant channel associated with the corresponding window to allow for effective cooling of the nozzle and prevent thermal overload. [Par. 67]
As Per Claim 8, Sanders discloses all limitations of the invention except wherein one of the plurality of coolant channels is in fluid communication with one of the coolant inlet or outlet, and two of the plurality of coolant channels are in fluid communication with other one of the coolant inlet or outlet, irrespective of a radial orientation between the nozzle jacket and the nozzle body.
Krink, much like Sanders, pertains to a nozzle for a liquid cooled plasma torch. [abstract] 
Krink discloses wherein one of the plurality of coolant channels [Fig. 3a, #B below; Page. 70; “…The cooling liquid then flows through a groove 5.1 of the nozzle holder 5 into the two areas 10.11 and 10.12 formed by the cooling liquid supply grooves 4.20 and 4.21 of the nozzle 4 and the nozzle cap 2 to the region 10.20 of the cooling liquid chamber 10 surrounding the nozzle bore 4.10, and flows around the nozzle 4….”; the reference clearly discloses that the coolant flows through the windows (10.12), and thus creates the channels]  is in fluid communication with one of the coolant inlet [Fig. 1a, #4.20] or outlet, and two of the plurality of coolant channels [Fig. 3a, #A below; Page 9, Lines 21-25;”… the cooling liquid flows through a groove 5.1 of the nozzle holder 5 in the two formed by the… 4.20 and 4.21 of the nozzle 4 and the nozzle cap 2 spaces 10.11 and 10.12…” the reference clearly discloses that the spaces (windows) creates the cooling liquid flow (channel)] are in fluid communication with other one of the coolant inlet [Fig. 3a, #4.22] or outlet, irrespective of a radial orientation between the nozzle jacket [Fig. 3a, #2] and the nozzle body [Fig. 3a, #4].

    PNG
    media_image4.png
    887
    1407
    media_image4.png
    Greyscale

Krink discloses the benefits of the windows in that they allow for effective cooling of the nozzle and prevent thermal overload. [Par. 67] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the nozzle as taught by Sanders in view of the windows and dividers as taught by Krink to further include wherein wherein one of the plurality of coolant channels is in fluid communication with one of the coolant inlet or outlet, and two of the plurality of coolant channels are in fluid communication with other one of the coolant inlet or outlet, irrespective of a radial orientation between the nozzle jacket and the nozzle body to allow for effective cooling of the nozzle and prevent thermal overload. [Par. 67]
As Per Claim 9, Sanders discloses all limitations of the invention except wherein at least one of the plurality of coolant channels is fluidly insulated from the coolant inlet  and the coolant outlet thereby prevented from conducting a fluid flow therethrough. 
Krink, much like Sanders, pertains to a nozzle for a liquid cooled plasma torch. [abstract] 
Krink discloses wherein at least one of the plurality of coolant channels [refer to annotated Fig. 3a, #A below] is fluidly insulated from the coolant inlet  [Fig. 3a, #4.20 & #4.21] and the coolant outlet [Fig. 3a, #4.22] thereby prevented from conducting a fluid flow therethrough. [as clearly shown in the figure below, a window (A below) with it’s corresponding cooling channel is insulated from a cooling inlet (4.41) and an outlet (4.22) via the protruding area (4.43), much like instant application(s) remaining windows (402e, 402d) being insulating from the inlet (324) and the outlet (326)

    PNG
    media_image5.png
    1215
    1668
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    962
    1065
    media_image6.png
    Greyscale

Figure of instant application showing the windows with corresponding cooling channels (402e, 402d) being insulated from cooling inlet (324) and cooling outlet (326) 

Krink discloses the benefits of insulating one of the cooling channels in that the shunt of the cooling liquid is prevented in each position of the nozzle. [Page 7, Par. 5] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the windows and cooling channels as taught by Sanders in view of the windows and cooling channels as taught by Krink to further include wherein at least one of the plurality of coolant channels is fluidly insulated from the coolant inlet  and the coolant outlet thereby prevented from conducting a fluid flow therethrough to ensure that the shunt of the cooling liquid is prevented in each position of the nozzle. [Page 7, Par. 5]
Claim(s) 14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Sanders (US 2017/0042014) in further view of Nelson (US 5457298) in further view of Shipulski (US 2015/0144603)
As Per Claim 14, Sanders discloses all limitations of the invention except wherein a diameter of an end face at a distal tip of the shield is about 0.45 inches.
Shipulski, much like Sanders, pertains to a plasma arc cutting system. 
Shipulski discloses wherein a diameter of an end face at a distal tip of the shield is about 0.45 inches. [Par. 146; “…whereas a nozzle shield 1610 in accordance with the current technology can have a diameter of about a half inch…” the examiner is interpreting the limitation of “About 0.45 inches” to be about (emphasis added) half an inch, being 0.5 inches] 
Shipulski discloses the benefits of the diameter of the shield in that it is able to optimize the flow of cooling gas. [Par. 130] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the shield as taught by Sanders in view of the shield as taught by Shipulski to further include wherein a diameter of an end face at a distal tip of the shield is about 0.45 inches to optimize the flow of cooling gas. [Par. 130]
As Per Claim 21, Sanders discloses all limitations of the invention except wherein the plasma arc torch is configured to operate at a current level of above about 120 amps.
Shipulski, much like Sanders, pertains to a plasma arc cutting system. 
Shipulski discloses wherein the plasma arc torch is configured to operate at a current level of above about 120 amps. [Par. 93; “…Moreover, higher operating currents (e.g., greater than 150 Amps) can be achieved due to the drastically increased cooling of the consumables…”; as stated in MPEP 2144.05, “…in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)…” That is, in this instance, the range of 150 amps reads on the open ended range of being above 120 amps]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the plasma arc torch as taught by Sanders in view of the plasma arc torch as taught by Shipulski to further include wherein the plasma arc torch is configured to operate at a current level of above about 120 amps to ensure the plasma arc is durable to withstand higher currents/temperatures.
Claim(s) 22-23 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Sanders (US 2017/0042014) in further view of Nelson (US 5457298) in further view of Shipulski (US 2015/0144603) in further view of Fox (US 4013866)
As Per Claim 23, Sanders discloses all limitations of the invention except wherein the nozzle jacket is constructed from brass.
Fox, much like Sanders, pertains to a plasma torch. [abstract] 
Fox discloses wherein the nozzle jacket is constructed from brass. [Col. 2, Lines 15-20; “…the nozzle of the torch 1, the blocks 7 and 8 being held within a brass jacket 9….]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the nozzle body and jacket as taught by Sanders in view of the nozzle body and jacket as taught by Fox to further include wherein the nozzle jacket is constructed from brass to ensure that plasma is optimally created.
As Per Claim 22, Sanders discloses all limitations of the invention except wherein both the nozzle body and the nozzle jacket are electrically conductive.
Fox, much like Sanders, pertains to a plasma torch. [abstract] 
Fox discloses wherein both the nozzle body [Claim 1; “…said outlet being constituted by a conductive nozzle…”]and the nozzle jacket are electrically conductive. [Col. 2, Lines 15-20; “…the nozzle of the torch 1, the blocks 7 and 8 being held within a brass jacket 9…” the examiner would like to note that brass, the material the nozzle jacket is constructed from, is electrically conductive.]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the nozzle body and jacket as taught by Sanders in view of the nozzle body and jacket as taught by Fox to further include wherein both the nozzle body and the nozzle jacket are electrically conductive to ensure that plasma is optimally created.
Claim(s) 32 is rejected under 35 U.S.C. 103 as being unpatentable over Sanders (US 2017/0042014) in further view of Krink (WO 20100040328) in further view of in view of Fox (US 4013866)
As Per Claim 32, Sanders discloses all limitations of the invention except wherein both the nozzle body and the nozzle jacket are electrically conductive.
Fox, much like Sanders, pertains to a plasma torch. [abstract] 
Fox discloses wherein both the nozzle body [Claim 1; “…said outlet being constituted by a conductive nozzle…”]and the nozzle jacket are electrically conductive. [Col. 2, Lines 15-20; “…the nozzle of the torch 1, the blocks 7 and 8 being held within a brass jacket 9…” the examiner would like to note that brass, the material the nozzle jacket is constructed from, is electrically conductive.]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the nozzle body and jacket as taught by Sanders in view of the nozzle body and jacket as taught by Fox to further include wherein both the nozzle body and the nozzle jacket are electrically conductive to ensure that plasma is optimally created.
Claim(s) 25-29, 33 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Sanders (US 2017/0042014) in further view of Krink (WO 20100040328)
As Per Claim 25, Sanders discloses  a nozzle for a liquid cooled plasma arc cutting torch, the nozzle defining a central longitudinal axis extending between a proximal region and a distal region of the nozzle [abstract] the nozzle comprising:
 a nozzle body [Fig. 13a, #110] including an internal surface [Fig. 2, #109] shaped to form a portion of a plasma plenum [Par. 159; “…a plasma chamber/plenum 109 cooperatively defined by the electrode 108 and the nozzle 110…”] and an external surface [Fig. 13a, #A below] shaped to form a portion of a coolant flow [Fig. 2, #1002] path substantially about the nozzle body [Fig. 13a, #110; Par. 169; “…the electrode 108, the nozzle 110 or the shield 114) can be aligned with at least one cooling channel (e.g., channel 1002, 962 or 978) and at least one coolant return channel (channel 1002, 968 or 982) in the insulator body 1100 of the cartridge frame 112 to receive a liquid coolant flow from the torch head 102 a…”], the external surface [Fig. 13a, #A below]  defining a plurality of substantially axial channels [Fig. 13a #962 and #968]] extending from the proximal region to the distal region of the nozzle [Fig. 13a, #110];

    PNG
    media_image7.png
    1178
    807
    media_image7.png
    Greyscale

 a nozzle jacket [Fig. 13a, #111] disposed about the external surface [refer to annotated Fig. 13a, #A above] of the nozzle body [Fig. 13a, #110] and shaped to cooperatively form the plurality of axial channels [Fig. 13a #962 and #968]  with the nozzle body [Fig. 13a, #110], the plurality of axial channels defining the coolant flow path [Fig. 13a #962 and #968]  about the nozzle body [Fig. 13a, #110; Par. 173; “…the nozzle opening 966 is configured to be aligned with the first coolant channel 962 of the cartridge frame 112 such that the coolant flow 950 can be introduced into the nozzle coolant flow chamber 965 from the first coolant channel 962 via the nozzle opening 966. The nozzle opening 966 can be in fluid communication with the second nozzle opening 967 on the nozzle jacket 111, where the two coolant openings 966, 967 are radially offset from each other (i.e., on different sides of the nozzle 110). The coolant flow 950 can enter the nozzle coolant flow chamber 965 via the nozzle opening 966, flow proximally through the flow chamber 965, return distally on a different side of the chamber 965, and exit the chamber 965 via the second opening 967. In some embodiments, the second opening 967 is aligned with and connected to the second coolant channel 968 disposed in the cartridge frame 112 (shown in FIGS. 13a and b)…”]
Sanders does not disclose a plurality of windows disposed into the nozzle body, each window being circumferentially defined by a pair of adjacent dividers of the nozzle body to prevent the coolant flow path through one window from flowing circumferentially into an adjacent window.
Krink, much like Sanders, pertains to a nozzle for a liquid cooled plasma torch. [abstract] 
Krink discloses a plurality of windows disposed [Fig. 3a, #10.12] into the nozzle body [Fig. 3a, #4], each window [Fig. 3a, #10.12] being circumferentially defined by a pair of adjacent dividers [Fig. 3a, #4.43] of the nozzle body [Fig. 3a, #4] to prevent the coolant flow path through one window  [Fig. 3a, #10.12] from flowing circumferentially into an adjacent window [Fig. 3a, #10.12].
Krink discloses the benefits of the windows and dividers in that they allow for effective cooling of the nozzle and prevent thermal overload. [Par. 67] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the nozzle as taught by Sanders in view of the windows and dividers as taught by Krink to further include wherein a plurality of windows disposed into the nozzle body, each window being circumferentially defined by a pair of adjacent dividers of the nozzle body to prevent the coolant flow path through one window from flowing circumferentially into an adjacent window to allow for effective cooling of the nozzle and prevent thermal overload. [Par. 67]
As Per Claim 26, Sanders discloses all limitations of the invention except wherein each axial channel is disposed in the external surface of the nozzle body within a corresponding window such that each coolant channel is located between a pair of the dividers associated with the corresponding window.
Krink, much like Sanders, pertains to a nozzle for a liquid cooled plasma torch. [abstract] 
Krink discloses each axial channel [Fig. 3a, #A &#B below; Page. 70; “…The cooling liquid then flows through a groove 5.1 of the nozzle holder 5 into the two areas 10.11 and 10.12 formed by the cooling liquid supply grooves 4.20 and 4.21 of the nozzle 4 and the nozzle cap 2 to the region 10.20 of the cooling liquid chamber 10 surrounding the nozzle bore 4.10, and flows around the nozzle 4….”; the reference clearly discloses that the coolant flows through the windows (10.12), and thus creates the channels]  is disposed in the external surface of the nozzle body [Fig. 3a, #4] within a corresponding window [Fig. 3a, #10.12] such that each coolant channel [Fig. 3a, #A & #B] is located between a pair of the dividers  [Fig. 3a, #4.43] associated with the corresponding window. [Fig. 3a, #10.12]

    PNG
    media_image4.png
    887
    1407
    media_image4.png
    Greyscale

Krink discloses the benefits of the windows and dividers in that they allow for effective cooling of the nozzle and prevent thermal overload. [Par. 67] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the nozzle as taught by Sanders in view of the windows and dividers as taught by Krink to further include each axial channel is disposed in the external surface of the nozzle body within a corresponding window such that each coolant channel is located between a pair of the dividers associated with the corresponding window to allow for effective cooling of the nozzle and prevent thermal overload. [Par. 67]
As Per Claim 27, Krink discloses all limitations of the invention except wherein each axial channel is circumferentially isolated from one another via the dividers of the windows.
Krink, much like Sanders, pertains to a nozzle for a liquid cooled plasma torch. [abstract] 
Krink discloses wherein each axial channel [Page. 70; “…The cooling liquid then flows through a groove 5.1 of the nozzle holder 5 into the two areas 10.11 and 10.12 formed by the cooling liquid supply grooves 4.20 and 4.21 of the nozzle 4 and the nozzle cap 2 to the region 10.20 of the cooling liquid chamber 10 surrounding the nozzle bore 4.10, and flows around the nozzle 4….”; the reference clearly discloses that the coolant flows through the windows (10.12), and thus creates the channels] is circumferentially isolated from one another via the dividers [Fig. 3a, #4.43] of the windows. [Fig. 3a, # 10.12]
Krink discloses the benefits of the windows and dividers in that they allow for effective cooling of the nozzle and prevent thermal overload. [Par. 67] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the nozzle as taught by Sanders in view of the windows and dividers as taught by Krink to further include wherein each axial channel is circumferentially isolated from one another via the dividers of the windows to allow for effective cooling of the nozzle and prevent thermal overload. [Par. 67]
As Per Claim 28, Sanders discloses all limitations of the invention except wherein two windows of the plurality of windows are in fluid communication with a coolant inlet or a coolant outlet of the nozzle, and wherein the two windows are fluidly connected to respective ones of the axial channels, such that the corresponding coolant inlet or outlet is fluidly connected to two axial channels irrespective of a circumferential orientation between the nozzle jacket and the nozzle body.
Krink, much like Sanders, pertains to a nozzle for a liquid cooled plasma torch. [abstract] 
Krink discloses wherein two windows [Fig. 3a, #10.12] of the plurality of windows [Fig. 3a, #10.12] are in fluid communication with a coolant inlet [Fig. 3a, #4.42] or a coolant outlet [Fig. 3a, #4.22] of the nozzle [Fig. 3a, #4], and wherein the two windows [Fig. 3a, #10.12] are fluidly connected to respective ones of the axial channels [Fig. 3a, #A &#B below; Page. 70; “…The cooling liquid then flows through a groove 5.1 of the nozzle holder 5 into the two areas 10.11 and 10.12 formed by the cooling liquid supply grooves 4.20 and 4.21 of the nozzle 4 and the nozzle cap 2 to the region 10.20 of the cooling liquid chamber 10 surrounding the nozzle bore 4.10, and flows around the nozzle 4….”; the reference clearly discloses that the coolant flows through the windows (10.12), and thus creates the channels], such that the corresponding coolant inlet [Fig. 3a, #4.42] or outlet [Fig. 3a, #4.22] is fluidly connected to two axial channels [refer to annotated Fig. 3a, #A & #B below] irrespective of a circumferential orientation between the nozzle jacket  [Fig. 3a, #2] and the nozzle body [Fig. 3a, #4].
Krink discloses the benefits of the windows in that they allow for effective cooling of the nozzle and prevent thermal overload. [Par. 67] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the nozzle as taught by Sanders in view of the windows and dividers as taught by Krink to further include wherein two windows of the plurality of windows are in fluid communication with a coolant inlet or a coolant outlet of the nozzle, and wherein the two windows are fluidly connected to respective ones of the axial channels, such that the corresponding coolant inlet or outlet is fluidly connected to two axial channels irrespective of a circumferential orientation between the nozzle jacket and the nozzle body to allow for effective cooling of the nozzle and prevent thermal overload. [Par. 67]
As Per Claim 29, Sanders discloses all limitations of the invention except wherein one window of the plurality of windows is in fluid communication with a coolant inlet or a coolant outlet of the nozzle, and wherein the one window is fluidly connected to a corresponding axial channel, such that the corresponding coolant inlet or outlet is fluidly connected to one axial channel irrespective of a circumferential orientation between the nozzle jacket and the nozzle body.
Krink, much like Sanders, pertains to a nozzle for a liquid cooled plasma torch. [abstract] 
Krink discloses one window of the plurality of windows [Fig. 3a, #10.12] is in fluid communication with a coolant inlet [Fig. 3a, #4.42] or a coolant outlet [Fig. 3a, #4.22] of the nozzle [Fig. 3a, #4], and wherein the one window [Fig. 3a, #10.12] is fluidly connected to a corresponding axial channel [Fig. 3a, #A & #B], such that the corresponding coolant inlet [Fig. 3a, #4.42] or outlet [Fig. 3a, #4.22] is fluidly connected to one axial channel irrespective of a circumferential orientation between the nozzle jacket [Fig. 3a, #2] and the nozzle body [Fig. 3a, #4; Page. 70; “…The cooling liquid then flows through a groove 5.1 of the nozzle holder 5 into the two areas 10.11 and 10.12 formed by the cooling liquid supply grooves 4.20 and 4.21 of the nozzle 4 and the nozzle cap 2 to the region 10.20 of the cooling liquid chamber 10 surrounding the nozzle bore 4.10, and flows around the nozzle 4….”; the reference clearly discloses that the coolant flows through the windows (10.12), and thus creates the channels]
Krink discloses the benefits of the windows in that they allow for effective cooling of the nozzle and prevent thermal overload. [Par. 67] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the nozzle as taught by Sanders in view of the windows and dividers as taught by Krink to further include wherein one window of the plurality of windows is in fluid communication with a coolant inlet or a coolant outlet of the nozzle, and wherein the one window is fluidly connected to a corresponding axial channel, such that the corresponding coolant inlet or outlet is fluidly connected to one axial channel irrespective of a circumferential orientation between the nozzle jacket and the nozzle body to allow for effective cooling of the nozzle and prevent thermal overload. [Par. 67]
As Per Claim 33, Sanders discloses all limitations of the invention except wherein the plurality of windows comprise a plurality of holes formed through the nozzle jacket.
Krink, much like Sanders, pertains to a nozzle for a liquid cooled plasma torch. [abstract] 
Krink discloses wherein the plurality of windows comprise a plurality of holes [Fig. 3a, #10.12] formed through the nozzle jacket [Fig. 3a, #2]. 
Krink discloses the benefits of the windows in that they allow for effective cooling of the nozzle and prevent thermal overload. [Par. 67] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the nozzle as taught by Sanders in view of the windows and dividers as taught by Krink to further include wherein the plurality of windows comprise a plurality of holes formed through the nozzle jacket to allow for effective cooling of the nozzle and prevent thermal overload. [Par. 67]
As Per Claim 45, Sanders discloses a nozzle for a liquid cooled plasma arc cutting torch, the nozzle defining a central longitudinal axis extending between a proximal region and a distal region of the nozzle with a plasma exit orifice disposed along the longitudinal axis at the distal region [abstract], the nozzle comprising: 
a hollow nozzle body [Fig. 13a, #110];
 a nozzle jacket  [Fig. 13a, #111] disposed about an external surface of the nozzle body [Fig. 13a, #110];
a coolant inlet [Fig. 13a, #966] and a coolant outlet [Fig. 13a, #965]  defined between the nozzle body [Fig. 13a, #110] and nozzle jacket [Fig. 13a, #111] at the proximal region of the nozzle [Fig. 13a, #110; Par. 171; “…The nozzle opening 966 allows the coolant flow 950 from the first coolant channel 962 to enter the nozzle coolant flow chamber 965 between an exterior surface of the nozzle 110 and an interior surface of the nozzle jacket 111.…”], the coolant inlet [Fig. 13a, #965] configured to receive a liquid coolant flow from a torch body [Fig. 13a, #102] of the plasma arc cutting torch to cool the nozzle [Fig. 13a, #110; Par. 171; “…The nozzle opening 966 allows the coolant flow 950 from the first coolant channel 962 to enter the nozzle coolant flow chamber 965 between an exterior surface of the nozzle 110 and an interior surface of the nozzle jacket 111.…”] and the coolant outlet  [Fig. 13a, #965] configured to return the coolant flow to the torch body [Par. 173; “…The coolant flow 950 can enter the nozzle coolant flow chamber 965 via the nozzle opening 966, flow proximally through the flow chamber 965, return distally on a different side of the chamber 965, and exit the chamber 965 via the second opening 967…”];
a plurality of axial channels [Fig. 13a #962 and #968] cooperatively defined between the nozzle body [Fig. 13a, #110] and the nozzle jacket [Fig. 13a, #111], each of the plurality of axial channels [Fig. 13a #962 and #968]  extending between the proximal and distal regions of the nozzle [Fig. 13a, #110], the plurality of axial channels including:
Sanders does not disclose a plurality of windows cooperatively defined between the nozzle body and the nozzle jacket and located at the proximal region of the nozzle, 
the plurality of windows including: 
at least a first window in fluid communication with the coolant inlet for receiving the liquid coolant flow from the coolant inlet and flowing the liquid coolant to the nozzle, and at least a second window in fluid communication with the coolant outlet for returning the liquid coolant flow from the nozzle to the coolant outlet; 
wherein the first and second windows are in fluid communication with each other within the nozzle; and
the plurality of axial channels including:
 a single axial channel in fluid communication with one of the first or second window; and
 a pair of axial channels in fluid communication with another of the first or second window, the pair of axial channels located substantially circumferentially opposite from the single axial channel, wherein the single axial channel and the pair of axial channels are in fluid communication at the distal region of the nozzle for passing the liquid coolant flow between the first and second windows, such that a desired pressure drop for the liquid coolant flow is established between the single axial channel and the pair of axial channels independent of a circumferential orientation of the nozzle body relative to the nozzle jacket.
Krink, much like Sanders, pertains to a nozzle for a liquid cooled plasma torch. [abstract] 
Krink discloses a plurality of windows  [Fig. 3a, #10.12] cooperatively defined between the nozzle body [Fig. 3a, #4] and the nozzle jacket [Fig. 3a, #2] and located at the proximal region of the nozzle [Fig. 3a, #4], 
the plurality of windows [Fig. 3a, #10.12] including: 
at least a first window [Fig. 3a, #B below] in fluid communication with the coolant inlet [Fig. 3a, #4.21] for receiving the liquid coolant flow from the coolant inlet [Fig. 3a, #4.21] and flowing the liquid coolant to the nozzle [Fig. 3a, #3a; Page. 70; “…The cooling liquid then flows through a groove 5.1 of the nozzle holder 5 into the two areas 10.11 and 10.12 formed by the cooling liquid supply grooves 4.20 and 4.21 of the nozzle 4 and the nozzle cap 2 to the region 10.20 of the cooling liquid chamber 10 surrounding the nozzle bore 4.10, and flows around the nozzle 4….”], and at least a second window [Fig. 3a, #A below] in fluid communication with the coolant outlet [Fig. 3a, #4.22] for returning the liquid coolant flow from the nozzle [Fig. 3a, #4] to the coolant outlet [Fig. 3a, #4.22; Page 9, Lines 23-27; “…Then, the cooling liquid flows through a groove 5.1 of the nozzle holder 5 in the two formed by the …4.20 and 4.21 of the nozzle 4 and the nozzle cap 2 spaces 10.11 and 10.12 to the nozzle bore 4.10 surrounding area 10.20 of the cooling liquid space 10 and flows around the nozzle 4 there…”]; 
wherein the first and second windows are in fluid communication with each other [refer to annotated Fig. 3a, #A & #B] within the nozzle [Fig. 3a, #4]; and
a single axial channel [Fig. 7, #10.2] in fluid communication with one of the first or second window channels [Fig. 3a, #B below; Page. 70; “…The cooling liquid then flows through a groove 5.1 of the nozzle holder 5 into the two areas 10.11 and 10.12 formed by the cooling liquid supply grooves 4.20 and 4.21 of the nozzle 4 and the nozzle cap 2 to the region 10.20 of the cooling liquid chamber 10 surrounding the nozzle bore 4.10, and flows around the nozzle 4….”; the reference clearly discloses that the coolant flows through the windows (10.12), and thus creates the channels]; and
 a pair of axial channels [Fig. 7, #10 & #10.2] in fluid communication with another of the first or second window [Fig. 3a, #A below; Page. 70; “…The cooling liquid then flows through a groove 5.1 of the nozzle holder 5 into the two areas 10.11 and 10.12 formed by the cooling liquid supply grooves 4.20 and 4.21 of the nozzle 4 and the nozzle cap 2 to the region 10.20 of the cooling liquid chamber 10 surrounding the nozzle bore 4.10, and flows around the nozzle 4….”; the reference clearly discloses that the coolant flows through the windows (10.12), and thus creates the channels], the pair of axial channels located substantially circumferentially opposite from the single axial channel [Fig. 7, #M], wherein the single axial channel [Fig. 9, #M] and the pair of axial channels [Fig. 7, #10 & #10.2] are in fluid communication at the distal region of the nozzle [Fig. 3a, #4] for passing the liquid coolant flow between the first and second windows [Page 9, Lines 23, “…Then, the cooling liquid flows through a groove 5.1 of the nozzle holder 5 in the two formed by the…4.20 and 4.21 of the nozzle 4 and the nozzle cap 2 spaces 10.11 and 10.12 to the nozzle bore 4.10 surrounding area 10.20 of the cooling liquid space 10 and flows around the nozzle 4 there , Thereafter, the cooling liquid flows back through the space 10.15 formed by the cooling liquid return hatch 4.22 of the nozzle 4 and the nozzle cap 2 to the coolant return WR, the transition here taking place virtually perpendicular to the longitudinal axis of the plasma burner head…”], such that a desired pressure drop for the liquid coolant flow is established between the single axial channel [Fig. 9, #M] and the pair of axial channels [Fig. 7, #10 & #10.2] independent of a circumferential orientation of the nozzle body [Fig. 7, #4] relative to the nozzle jacket [Fig. 7, #2].
Krink discloses the benefits of the windows in that they allow for effective cooling of the nozzle and prevent thermal overload. [Par. 67] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the nozzle as taught by Sanders in view of the windows and dividers as taught by Krink to further include wherein a plurality of windows cooperatively defined between the nozzle body and the nozzle jacket and located at the proximal region of the nozzle, at least a first window in fluid communication with the coolant inlet for receiving the liquid coolant flow from the coolant inlet and flowing the liquid coolant to the nozzle, and at least a second window in fluid communication with the coolant outlet for returning the liquid coolant flow from the nozzle to the coolant outlet, wherein the first and second windows are in fluid communication with each other within the nozzle and the plurality of axial channels including a single axial channel in fluid communication with one of the first or second window; and a pair of axial channels in fluid communication with another of the first or second window, the pair of axial channels located substantially circumferentially opposite from the single axial channel, wherein the single axial channel and the pair of axial channels are in fluid communication at the distal region of the nozzle for passing the liquid coolant flow between the first and second windows, such that a desired pressure drop for the liquid coolant flow is established between the single axial channel and the pair of axial channels independent of a circumferential orientation of the nozzle body relative to the nozzle jacket to allow for effective cooling of the nozzle and prevent thermal overload. [Par. 67]
Claim(s) 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sanders (US 2017/0042014) in further view of Nelson (US 5457298) in view of Berry (US 20170122562)
As Per Claim 17, Sanders discloses all limitations of the invention except where an axial length of each coolant channel is greater than about 1.2 inches. 
Berry, much like Sanders, pertains to a cooling patch for hot gas path components. [abstract]
Berry discloses where an axial length of each coolant channel is greater than about 1.2 inches. [Par. 19; “…he cooling channels 140 may have a length of about one to three inches (about 2.54 to 7.62 centimeters) or so…”; as stated in MPEP 2144.05, “…in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)…” That is, in this instance, of the length of 1-3 inches reads on the open ended range of the length being greater than 1.2 inches]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the cooling channels as taught by Sanders in view of the cooling channels as taught by Berry to further include an axial length of each coolant channel is greater than about 1.2 inches to provide for more optimal cooling. 
As Per Claim 18, Sanders discloses all limitations of the invention except wherein a width of each coolant channel is less than about 0.2 inches.
Berry, much like Sanders, pertains to a cooling patch for hot gas path components. [abstract]
Berry discloses where a width of each coolant channel is less than about 0.2 inches. [Par. 19; “…In this example, the cooling channels 140 may have a width of about 0.065 inches (about 1.65 millimeters) or so but may range in width from about 0.05 to 0.08 inches (about 1.27 to 2.03 millimeters) or so…”; as stated in MPEP 2144.05, “…in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)…” That is, in this instance, the width of .05 to .08 s reads on the open ended range of the width being less than .2 inches]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the cooling channels as taught by Sanders in view of the cooling channels as taught by Berry to further include wherein a width of each coolant channel is less than about 0.2 inches to provide for more optimal cooling. 
Claim(s) 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Sanders (US 2017/0042014) in further view of Krink (WO 20100040328) in further view of in view of Berry (US 20170122562)
As Per Claim 30, Sanders discloses all limitations of the invention except where an axial length of each coolant channel is greater than about 1.2 inches. 
Berry, much like Sanders, pertains to a cooling patch for hot gas path components. [abstract]
Berry discloses where an axial length of each coolant channel is greater than about 1.2 inches. [Par. 19; “…he cooling channels 140 may have a length of about one to three inches (about 2.54 to 7.62 centimeters) or so…”; as stated in MPEP 2144.05, “…in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)…” That is, in this instance, of the length of 1-3 inches reads on the open ended range of the length being greater than 1.2 inches]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the cooling channels as taught by Sanders in view of the cooling channels as taught by Berry to further include an axial length of each coolant channel is greater than about 1.2 inches to provide for more optimal cooling. 
As Per Claim 31, Sanders discloses all limitations of the invention except wherein a width of each coolant channel is less than about 0.2 inches.
Berry, much like Sanders, pertains to a cooling patch for hot gas path components. [abstract]
Berry discloses where a width of each coolant channel is less than about 0.2 inches. [Par. 19; “…In this example, the cooling channels 140 may have a width of about 0.065 inches (about 1.65 millimeters) or so but may range in width from about 0.05 to 0.08 inches (about 1.27 to 2.03 millimeters) or so…”; as stated in MPEP 2144.05, “…in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)…” That is, in this instance, the width of .05 to .08 s reads on the open ended range of the width being less than .2 inches]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the cooling channels as taught by Sanders in view of the cooling channels as taught by Berry to further include wherein a width of each coolant channel is less than about 0.2 inches to provide for more optimal cooling. 
As Per Claim 34, Sanders discloses a nozzle jacket [Fig. 13a, #111] disposed about an external surface of the nozzle body [Fig. 13a, #110], the jacket [Fig. 13a, #111] defining (i) a length along the central longitudinal axis [Fig. 13a, #Axis A] and (ii) a diameter of a distal tip of the jacket [refer to annotated Fig. 13a, #A below] at the distal region of the nozzle [Fig. 13a, #110], 
Sanders does not disclose wherein the length is greater than about 1.5 inches and a ratio of the length to the diameter is greater than about 1.4.
Nelson, much like Sanders, pertains to a hollow plasma device. [abstract] 
Nelson discloses wherein the length is greater than about 1.5 inches [Col. 4, Lines 39-45; “…On one flanged end of an austenitic stainless steel tubular housing [of about 2.0 inches (50.8 mm) diameter and 6.0 inches (152.4 mm) length] with a water-cooling jacket is mounted a flanged vacuum-wall feedthrough…” As stated in MPEP 2144.05, “…in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)…” That is, in this instance, the length of 6.0 inches reads on the open ended range of the length being greater than 1.5 inches.] and a ratio of the length to the diameter is greater than about 1.4. [Col. 4, Lines 39-45; “…On one flanged end of an austenitic stainless steel tubular housing [of about 2.0 inches (50.8 mm) diameter and 6.0 inches (152.4 mm) length] with a water-cooling jacket is mounted a flanged vacuum-wall feedthrough…” the reference discloses that the length is 6.0 inches, and the diameter is 2.0 inches, leading to a ratio of about 3, greater than the open ended range of 1.4.As stated in MPEP 2144.05, “…in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)…” That is, in this instance, the ratio of about 3 reads on the open ended range of the ratio being greater than 1.5]

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMAD ABDEL-RAHMAN whose telephone number is (571)272-0417. The examiner can normally be reached M-F (7:30AM - 5:30 AM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HELENA KOSANOVIC can be reached on 571-272-9595. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMAD ABDEL-RAHMAN/Examiner, Art Unit 3761                                                                                                                                                                                                        
/ERIN E MCGRATH/Primary Examiner, Art Unit 3761